Title: John Quincy Adams to Charles Adams, 14 February 1798
From: Adams, John Quincy
To: Adams, Charles


        
          My dear Brother.
          Berlin 14 February 1798.
        
        I wrote you on the 25 of October & 29 of Decr: 1796. & on the 14th: of May & 1st: of August of the last year. All these letters excepting that of 14 May, related to my affairs in your hands.— I have never received any answer whatever to either of them. That of 29 Decr: I think must have miscarried, but I have long since received answers from other persons, to letters which went by the same opportunities as the others to you. In my letter of the first of August last, I indicated to you three several persons at London, at Hamburg & at Bremen, under cover to whom you might safely direct letters for me. I have received two months ago answers to other letters, which went at the same time with that of 1st: August, but not a line not a syllable from you. I have not a word from you upon the subject of my business later than the 7th: Septr: 1796. In all my letters I have urged you to write me, constantly & frequently, and

particularly to send me a state of the accounts between us at the close of every year. I must in the most pointed manner again entreat you to shew this attention to my business. The neglect of it introduces inevitable disorder into my own arrangements, and you have lived long enough in the world to know that disorder is of itself a great advance towards ruin
        I am your affectionate brother.
      